Title: [March 1773]
From: Washington, George
To: 




March 1st. At home all day—in Company with Mr. Willis, Mr. Warner Washington & my Bro. Saml.
 


2. Set of for Williamsburg abt. 8 Oclock. Dined at Portobacco & Lodged at Laidlers.


   
   Governor Dunmore had summoned the General Assembly to meet in Williamsburg beginning 4 Mar. to deal with problems resulting from a flood of bogus money that had been loosed on the colony by a counterfeiting ring in Pittsylvania County (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76, 6–7; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:309–11).



 


3. Breakfasted at Port Royal, & Supped and Lodged at Todds Bridge.


   
   In Port Royal, GW patronized the tavern run by William Buckner (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 82; CAMPBELL [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 219, 413).



 


4. Dined at Doncastles, and got to Williamsburg abt. half an hour by Sun. Lodgd at Mr. Charltons, spending the Eveng. in my own Room alone.


   
   In Dec. 1775 Thomas Doncastle described his tavern as “the noted and well accustomed tavern in James City County, about 15 Miles from Williamsburg, on the main Road from said City to New Kent Courthouse, Ruffin’s Ferry, and the Brickhouse Ferry” (Va. Gaz., D&H, 30 Dec. 1775). GW today used Ruffin’s ferry to cross the Pamunkey River (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 82).



 


5. Dined at the Speakers & Spent the Evening there also.


   
   In the House of Burgesses today, GW was appointed to the standing committee of privileges and elections (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76, 10).



 


6. Dined at the Treasurers & Spent the Evening at Mrs. Campbell’s.
 


7. Dined at the Governors and Spent the Evening at Mrs. Campbells.


   
   GW and Governor Dunmore were planning a trip sometime in the summer to inspect western lands in the Ohio Valley (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:317). The House of Burgesses did not meet today, Sunday (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76, 13).



 



8. Dined, and Spent the Evening at Mrs. Campbells.
 


9. Dined at the Attorneys and Spent the Evening in my own Room Writing.
 


10th. Dined at Mrs. Campbells and Spent the Evening there also.
 


11. Dined and Spent the Evening in the Club Room at Mrs. Campbells.
 


12. Did the same.


   
   After passing an act authorizing new treasury notes to replace the colony’s current compromised ones, the House of Burgesses today turned its attention to what it perceived as increasing British encroachments upon both English liberty and colonial rights (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76, 26–28). A group of younger burgesses, including Thomas Jefferson, Patrick Henry, and Richard Henry Lee, proposed that the house create a committee of correspondence, whose “first measure would be to propose a meeting of deputies from every colony at some central place,” as Jefferson later recalled (JEFFERSON [2]Paul Leicester Ford, ed. The Writings of Thomas Jefferson. 10 vols. New York and London, 1892–99., 1:8). Sitting as a committee of the whole house, the burgesses drafted a resolution authorizing and appointing an 11–member committee of correspondence and then passed it in open session without dissent (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76, 28). GW was not a member of the committee of correspondence.



 


13. Dined no where but reachd Colo. Bassetts in the Afternoon on my return home.


   
   On this Saturday the burgesses passed an act making it a felony to counterfeit paper money of other British colonies, but the General Assembly did not finish its business until the following Monday, when it was prorogued by the governor (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76, 31–36; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:651–52).



 


14. Set off about 10 Oclock. Dind at King William Court House and lodgd at Todds Bridge.
 


15. Breakfasted at Port Royal about 12 Oclock, and lodgd at Mr. Lawe. Washingtons.
 


16. Breakfasted in Port Tobacco & reachd home abt. 4 Oclock in the Afternoon.
 


17. At home all day alone.
 


18. Ditto—Ditto. Except Riding to Muddy hole & the Plantation in the Neck & to sheridines Point where my People were clearing a fishing Landing.
 



19. Went a hunting. Found a Fox by Muddy hole Plantation and killd it after a chase of two hours & 3 Quarters.
 


20. Rid to the Ferry, Mill & Doeg Run Plantations—also to the Mill.
 


21. At Home all day alone.
 


22. At Home this day also—alone.
 


23. Went over to Mr. Wm. Digges’s to Dinner, to Meet Govr. Eden who with Mr. Calvert Mr. Digges, Mr. Geo. Digges & Mr. Custis returnd with me. Found Mr. Loyd Dulany here.

	
   
   GW wrote James Tilghman, Jr., in Alexandria, “I expect Govr. Eden, and some Gentlemen from Maryland here this afternoon. If you are disengaged, I should be glad if you would come down & stay with us a day or two, or as long as they remain” (23 Mar. 1773, NjMoHP).



 


24. At home with those Gentlemen til the Evening when we went to Mr. Digges’s again. Mr. Ben. Dulany also Dind with us.
 


25. At Mr. Digges’s all day.
 


26. Ditto—Ditto.
 


27. Returnd home to Breakfast. Mr. Loyd Dulany, and Mr. Geo. Digges with me, at home all the remaining part of the Day.
 


28th. Went with Mr. Dulany, and Mr. Digges, &ca. to Dine with Mr. Benj. Dulany at Mrs. Frenchs. Returnd again in the Afternoon.
 


29. Went a hunting with those Gentlemen. Found a Fox by Thos. Baileys & had it killd by Cur Dogs in half an hour. Retd. to Dinner Mr. Manley with us.


   
   Thomas Bailey had worked on GW’s millrace in 1770. He also bought corn from GW and had some work done at the Mount Vernon blacksmith shop (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 130).



 


30. Went a hunting again. Found Nothing. Colo. Fairfax & Mr. Lan. Lee—also Mr. Herbert & Mr. Miller Dined here, the last two stayd all Night.



   
   Lancelot Lee was George William Fairfax’s nephew, the son of his sister Ann Fairfax Washington Lee by her second husband, George Lee of Mount Pleasant, Westmoreland County. mr. miller: William Milnor, a Philadelphia merchant who had business connections with William Herbert and was interested in buying fish from GW.



 


31. Mr. Herbert & Mr. Milner, also Mr. Digges went away before Breakfast—Mr. Dulany continuing.
